Mulronet, J., dissenting: I respectfully dissent. As I read the majority opinion, section 2039(a) is interpreted us including annuities only when the decedent-employee was actually receiving or possessed the right, presumably at the time he died, to receive the annuity payments. This should give the law a rather limited application. I do not think the limitation is in the statute. The most that can be said is that the language of the Statute is ambiguous. It uses the phrase “an annuity or other payment” twice, once with respect to the 'beneficiary and once with respect to the decedent. The majority opinion resolves this ambiguity by interpreting the statute as if the second time it read “the said annuity or other payment.” In any event, the case seems to me so obviously within the very example (example 4) set forth in the legislative history, and quoted in the majority opinion, that I would construe the statute as including an annuity created by an employment contract even though decedent-employee had no right to annuity payments at the time he died.